Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 12, 2004, by
and among eDiets.com, Inc., a Delaware corporation, with headquarters located at
3801 W. Hillsboro Boulevard, Deerfield Beach, Florida 33442 (the “Company”), Mr.
David R. Humble (the “Selling Shareholder”) and the investors listed on the
Schedule of Buyers attached hereto (individually, a “Buyer” and collectively,
the “Buyers”).

 

WHEREAS:

 

A. The Company, the Selling Shareholder and each Buyer is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4 of the Securities Act of 1933, as amended
(the “1933 Act”), and in the case of sales by the Company Rule 506 of Regulation
D (“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under Section 4(2) of the 1933 Act;

 

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
the common stock, $.001 par value per share, of the Company (the “Common
Stock”), set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate amount for all Buyers together shall be 1,600,000 shares
of Common Stock and shall collectively be referred to herein as the “Primary
Shares”) and (ii) a right to acquire up to that number of additional shares of
Common Stock set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers (the “Additional Investment Rights”), in substantially the form
attached hereto as Exhibit A (as exercised, collectively, the “Additional
Investment Right Shares”);

 

C. Each Buyer wishes to purchase, and the Selling Shareholder wishes to sell,
upon the terms and conditions stated in this Agreement, that aggregate number of
shares of Common Stock set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers (which aggregate amount for all Buyers together shall be
600,000 shares of Common Stock, and shall collectively be referred to herein as
the “Secondary Shares”; the Primary Shares and the Secondary Shares are referred
to herein as the “Common Shares”);

 

D. Contemporaneously with the execution and delivery of this Agreement, the
Company and the Buyers are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Common Shares, and the
Additional Investment Right Shares under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

E. The Common Shares, the Additional Investment Rights and the Additional
Investment Right Shares collectively are referred to herein as the “Securities”.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company, the Selling Shareholder and each Buyer hereby agree
as follows:

 

1. PURCHASE AND SALE OF COMMON SHARES AND ADDITIONAL INVESTMENT RIGHTS.

 

a. Purchase of Common Shares and Additional Investment Rights.

 

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees to purchase from the Company on the Closing
Date (as defined below), the number of Primary Shares as is set forth opposite
such Buyer’s name in column (3) on the Schedule of Buyers, along with the
Additional Investment Rights to acquire up to that number of Additional
Investment Right Shares as is set forth opposite such Buyer’s name in column (4)
on the Schedule of Buyers. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Selling Shareholder shall
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Selling Shareholder on the Closing Date, the number of
Secondary Shares as is set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers. These transactions (the “Closing”) shall occur on the
Closing Date at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

 

b. Purchase Price. The purchase price for the Common Shares and related
Additional Investment Rights to be purchased by each Buyer at the Closing shall
be the amount set forth opposite such Buyer’s name in column (6) of the Schedule
of Buyers (the “Purchase Price”), which shall be equal to the amount of $4.40
per Common Share.

 

c. Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City Time, on the date hereof after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below (or such later date as is mutually agreed to by the Company and
each Buyer).

 

d. Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares and the Additional Investment Rights
to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions; (ii) the Company shall deliver to the Selling Shareholder the
aggregate purchase price paid by the Buyers for the Secondary Shares pursuant to
Section 1(d)(i) hereof, by wire transfer of immediately available funds in
accordance with the Selling Shareholder’s written wire instructions, and (iii)
the Company shall deliver to each Buyer (A) on behalf of itself and on behalf of
the Selling Shareholder, one or more stock certificates, free and clear of all
restrictive and other legends (except as expressly provided in Section 2(g)
hereof), evidencing the number of Common Shares such Buyer is purchasing as is
set forth opposite such Buyer’s name in columns (3) and (5) of the Schedule of
Buyers, duly executed on behalf of the Company and registered on the transfer
books of the Company or its agent in the name of such Buyer and (B) an
Additional Investment Right pursuant to which such Buyer shall have the right to
acquire such number of Additional Investment Right Shares as is set forth
opposite such Buyer’s name in column (4) of the Schedule of Buyers, in all cases
duly executed on behalf of the Company and registered in the name of such Buyer.

 

-2-



--------------------------------------------------------------------------------

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

a. No Public Sale or Distribution. Such Buyer is (i) acquiring the Common Shares
and the Additional Investment Rights and (ii) upon exercise of the Additional
Investment Rights will acquire the Additional Investment Right Shares issuable
upon exercise thereof, in the ordinary course of business for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act and such Buyer does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.

 

b. Accredited Investor Status. Such Buyer is, and upon exercise of any
Additional Investment Right will be, an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.

 

c. Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company and the Selling Shareholder are relying in part upon the truth and
accuracy of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Securities.

 

d. Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s and the Selling Shareholder’s representations and
warranties contained herein. Such Buyer understands that its investment in the
Securities involves a high degree of risk and is able to afford a complete loss
of such investment. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

e. No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

-3-



--------------------------------------------------------------------------------

f. Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 promulgated under the
1933 Act, as amended (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, any resale of the Securities
under circumstances in which the seller (or the Person (as defined in Section
3(r)) through whom the sale is made) may be deemed to be an underwriter (as that
term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan secured by the Securities and such
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 2(f).

 

g. Legends. Such Buyer understands that the certificates or other instruments
representing the Common Shares and the Additional Investment Rights and, until
such time as the resale of the Common Shares and the Additional Investment Right
Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the stock certificates representing the
Additional Investment Right Shares, except as set forth below, shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID

 

-4-



--------------------------------------------------------------------------------

ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

h. Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

i. No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

j. Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLING SHAREHOLDER.

 

(i) The Company represents and warrants to each of the Buyers that:

 

a. Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns a majority of the capital stock or holds a majority
equity or similar interest) are corporations duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power and authorization to own
their properties and to carry on their business as now being conducted. Each of
the Company and its Subsidiaries is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
condition (financial or

 

-5-



--------------------------------------------------------------------------------

otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby and the other Transaction Documents
(as defined below) or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents. The Company has no
Subsidiaries except as set forth on Schedule 3(a).

 

b. Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, the Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), the Additional Investment Rights and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement (collectively, the
“Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Common Shares and the Additional Investment Rights and the reservation for
issuance and the issuance of the Additional Investment Right Shares issuable
upon exercise thereof have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders. This Agreement and the other
Transaction Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

c. Issuance of Securities. The Common Shares and the Additional Investment
Rights are duly authorized and, upon issuance in accordance with the terms
hereof, shall be validly issued and free from all taxes, liens and charges with
respect to the issue thereof, and the Common Shares upon issuance shall be fully
paid and nonassessable with the holders being entitled to all rights accorded to
a holder of Common Stock. As of the Closing Date, the Company shall have duly
authorized and reserved for issuance a number of shares of Common Stock which
equals the number of Additional Investment Right Shares. The Company shall, so
long as any of the Additional Investment Rights are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the exercise of the Additional
Investment Rights, 100% of the number of shares of Common Stock issuable upon
exercise of the Additional Investment Rights. Upon exercise in accordance with
the Additional Investment Rights, the Additional Investment Right Shares will be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of the
representations and warranties of each of the Buyers in Section 2 hereof, the
issuance by the Company of the Securities is exempt from registration under the
1933 Act.

 

d. No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares and Additional Investment Rights and reservation for issuance
and issuance of

 

-6-



--------------------------------------------------------------------------------

the Additional Investment Right Shares) will not: (i) result in a violation of
the Certificate of Incorporation (as defined below) or Bylaws (as defined below)
of the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Nasdaq SmallCap Market (the “Principal Market”)) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected; other than, in the case
of clauses (ii) or (iii) above, such conflicts, defaults or violations which
would not have, individually or in the aggregate, a Material Adverse Effect.

 

e. Consents. The Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date. The
Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.

 

f. Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144) or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)). The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

g. No General Solicitation; Placement Agent’s Fees. Neither the Company, nor any
of its affiliates, nor any Person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other

 

-7-



--------------------------------------------------------------------------------

than for persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim. The Company acknowledges that it has engaged
Thomas Weisel Partners as placement agent (the “Agent”) in connection with the
sale of the Securities. Other than the Agent, the Company has not engaged any
placement agent or other agent in connection with the sale of the Securities.

 

h. No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.

 

i. Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and any Buyer’s ownership of the
Securities.

 

j. SEC Documents; Financial Statements. Since January 1, 2003, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof or prior to
the date of the Closing, and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Buyers or their respective representatives true, correct and complete
copies of the SEC Documents not available on the EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim

 

-8-



--------------------------------------------------------------------------------

statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). After giving effect
to the 8-K Filing (as defined below), no other information provided by or on
behalf of the Company to the Buyers which is not included in the SEC Documents,
including, without limitation, information referred to in Section 2(d) of this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made, not misleading.

 

k. Absence of Certain Changes. Except as disclosed in Schedule 3(k), since
January 1, 2004, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries. Except as disclosed in Schedule 3(k), since January 1, 2004,
the Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $250,000 outside of the ordinary
course of business, or (iii) had capital expenditures, individually or in the
aggregate, in excess of $1,000,000. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this Section
3(k), “Insolvent” means (i) the present fair saleable value of the Company’s
assets is less than the amount required to pay the Company’s total Indebtedness
(as defined in Section 3(r)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

l. No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been reflected in the SEC Documents or otherwise publicly announced.

 

m. Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under the Certificate
of Incorporation or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any Subsidiary is in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, and neither the Company nor any
of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, have

 

-9-



--------------------------------------------------------------------------------

a Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
would reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Since February 17, 2004, (i) the
Common Stock has been designated for quotation or listed on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 

n. Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

o. Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

p. Transactions With Affiliates. Except as set forth in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2003, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

 

q. Equity Capitalization. As of the date hereof, the authorized capital stock of
the Company consists of (x) 50,000,000 shares of Common Stock, of which as of
the date hereof, 18,678,741 shares are issued and outstanding, 2,893,241 shares
are reserved for issuance pursuant to the Company’s employee incentive plan and
other warrants outstanding and no other shares are reserved for issuance
pursuant to securities (other than the Additional Investment Rights) exercisable
or exchangeable for, or convertible into, shares of Common

 

-10-



--------------------------------------------------------------------------------

Stock, and (y) 1,000 shares of preferred stock, of which as of the date hereof,
none are issued and outstanding. All of such outstanding shares have been, or
upon issuance will be, validly issued and are fully paid and nonassessable.
There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities. Except as
set forth on Schedule 3(q) or reflected in the SEC Documents: (i) no shares of
the Company’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness (as
defined in Section 3(r)) of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company; (v) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act
(except the Registration Rights Agreement); (vi) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (viii) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents (as defined herein) but not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or any Subsidiary’s respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has furnished or made available to the Buyer true, correct
and complete copies of the Company’s Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), and
the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, Common Stock and the material rights of the holders thereof in
respect thereto.

 

r. Indebtedness and Other Contracts. Except as disclosed in Schedule 3(r) or in
the SEC Documents, neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument would result in a
Material Adverse Effect, (iii) is in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the

 

-11-



--------------------------------------------------------------------------------

Company’s officers, has or is expected to have a Material Adverse Effect.
Schedule 3(r)(i) provides a detailed description of the material terms of any
outstanding Indebtedness not described in the SEC Documents, none of which is
secured. For purposes of this Agreement: (x) “Indebtedness” of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables entered into in the ordinary course of
business), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

s. Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding or (to the knowledge of the Company) inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of its Subsidiaries or any of the Company’s or the Company’s
Subsidiary’s officers or directors in their capacities as such.

 

t. Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

u. Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer of the Company (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. No executive officer of
the Company, to the knowledge of the Company, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting employment and employment
practices, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

v. Title. The Company and its Subsidiaries do not own any real property. The
Company and its Subsidiaries have good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

w. Intellectual Property Rights. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted. Except as set forth in
Schedule 3(w) or as described in the SEC Documents, (i) none of the Company’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate within three years from the date of this Agreement; (ii) the
Company does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others; and (iii) there is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights. The Company is unaware of any facts
or circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

-13-



--------------------------------------------------------------------------------

x. Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

y. Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries.

 

z. Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject,(ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all accrued taxes for periods through the
date hereof subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

aa. Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC,

 

-14-



--------------------------------------------------------------------------------

including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

 

bb. Disclosure. The Company confirms that, after giving effect to the 8-K Filing
(as defined below), neither it nor any other Person acting on its behalf has
provided any of the Buyers or their respective agents or counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that each of the Buyers may
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Buyers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any Subsidiary or either of its or their respective business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed (assuming for this purpose
that the Company’s reports filed under the Exchange Act of 1934, as amended, are
being incorporated into an effective registration statement filed by the Company
under the 1933 Act). The Company acknowledges and agrees that no Buyer makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.

 

(ii) The Selling Shareholder represents and warrants that:

 

a. Authorization; Enforcement; Validity. The Selling Shareholder is the lawful
owner of the Secondary Shares to be sold by the Selling Shareholder hereunder
and, upon payment by the Buyers therefor, will convey to the Buyers good and
marketable title to such Secondary Shares, free and clear of all liens,
encumbrances, equities and claims whatsoever. The Selling Shareholder has the
requisite power and authority to enter into and perform its obligations under
this Agreement in accordance with the terms hereof. This Agreement has been duly
executed and delivered by the Selling Shareholder and constitutes its legal,
valid and binding obligations, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 

b. No Conflicts. The execution, delivery and performance of this Agreement by
the Selling Shareholder and the consummation by the Selling Shareholder of the
transactions contemplated hereby will not: (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Selling Shareholder is a party, or (ii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market) applicable to the Selling Shareholder or by which any property
or asset of the Selling Shareholder is bound or affected.

 

-15-



--------------------------------------------------------------------------------

c. Consents. The Selling Shareholder is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for such party to execute, deliver or perform any of its
obligations under or contemplated by this Agreement, in each case in accordance
with the terms hereof.

 

d. Acknowledgment Regarding Buyers’ Purchase of Securities. The Selling
Shareholder acknowledges and agrees that each Buyer is acting solely in the
capacity of arm’s length purchaser with respect to the Transaction Documents and
the transactions contemplated hereby and thereby. The Selling Shareholder
further represents to each Buyer that its respective decisions to enter into
this Agreement has been based solely on its respective evaluations.

 

e. Absence of Litigation. There is no action, suit, claim, proceeding or (to the
knowledge of the Selling Shareholder) inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Selling Shareholder, threatened against or
affecting the Selling Shareholder that could, individually or in the aggregate,
have any affect on the ability of the Selling Shareholder to perform its
obligations pursuant to the transactions contemplated by this Agreement.

 

f. No Brokers. The Selling Shareholder has taken no action that would give rise
to any claim by any person for brokerage commissions, finder’s fees or similar
payments relating to this Agreement or the transactions contemplated hereby,
except with respect to Thomas Weisel Partners, whose commissions and fees with
respect to the Common Shares will not be paid for by the Buyers.

 

g. Information. The Selling Shareholder has not provided any of the Buyers with
any material, non-public information regarding the Company, including, the
Company’s businesses, projections and results of operations.

 

h. Selling Shareholder Status. The Selling Shareholder (a) is a sophisticated
person with respect to the sale of the Secondary Shares; (b) has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the sale of the Secondary Shares; and (c)
has independently and without reliance upon the Buyer, and based on such
information as the Selling Shareholder has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that the Selling
Shareholder has relied upon the Buyer’s express representations, warranties and
covenants in this Agreement. The Selling Shareholder acknowledges that the
Buyers have not given it any investment advice, credit information or opinion on
whether the sale of the Secondary Shares is prudent.

 

-16-



--------------------------------------------------------------------------------

4. COVENANTS.

 

a. Best Efforts. Each party shall use its best efforts timely to satisfy each of
the covenants and the conditions to be satisfied by it as provided in Sections
5, 6 and 7 of this Agreement.

 

b. Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D following the Closing Date and to
provide a copy thereof to each Buyer upon request. The Company, on or before the
Closing Date, shall take such other action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date. The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.

 

c. Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Common Shares and
Additional Investment Right Shares and none of the Additional Investment Rights
is outstanding (the “Reporting Period”), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination.

 

d. Use of Proceeds. The Company will use the proceeds from the sale of the
Primary Shares and any Additional Investment Right Shares for working capital
purposes and not for the redemption or repurchase of any of its equity
securities.

 

e. Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, electronic copies of all press releases issued by the Company or any of
its Subsidiaries (provided that the Investor has provided the Company with an
electronic mail address to which such press releases may be sent for this
purpose), and (iii) copies of any notices and other information made available
or given to the stockholders of the Company generally, contemporaneously with
the making available or giving thereof to the stockholders. As used herein,
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York or the city of Deerfield Beach, Florida
are authorized or required by law to remain closed.

 

f. Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which shares of Common

 

-17-



--------------------------------------------------------------------------------

Stock are then listed (subject to official notice of issuance) and shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents. The Company shall use its best efforts to maintain
the Common Stock’s authorization for listing on the Principal Market or on any
of the Nasdaq National Market, the New York Stock Exchange or the American Stock
Exchange (either, an “Alternate Market”) for so long as it is eligible. Neither
the Company nor any of its Subsidiaries shall take any action without the
approval of its shareholders which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market (except for
moves to an Alternate Market). The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

 

g. Fees. At the Closing, the Company shall pay an expense allowance of $20,000
to Portside Growth and Opportunity Fund (a Buyer) or its designee(s), which
amount shall be withheld by such Buyer from its Purchase Price at the Closing.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby, including, without limitation, any fees or commissions payable to the
Agent. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment. Except as otherwise set forth in this Agreement or in the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the sale of the Securities to the Buyers.

 

h. Pledge of Securities. The Company acknowledges and agrees that the Securities
may be pledged by an Investor (as defined in the Registration Rights Agreement)
in connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document, including,
without limitation, Section 2(f) of this Agreement; provided that an Investor
and its pledgee shall be required to comply with the provisions of Section 2(f)
of this Agreement in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

 

i. Disclosure of Transactions and Other Material Information. The Company shall,
on or before 8:30 a.m., New York City Time, on first Business Day after
execution of this Agreement, issue a press release reasonably acceptable to the
Buyers disclosing all material terms of the transactions contemplated hereby. On
or before 8:30 a.m., New York City Time, on the second Business Day following
the date of execution of this Agreement, the Company shall file a Current Report
on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act, and attaching the
material Transaction Documents (including, without limitation, this Agreement
(but not the schedules to this Agreement), the form of Additional Investment
Right and the Registration Rights Agreement) as exhibits to such filing (such
filing including all attachments, the “8-K

 

-18-



--------------------------------------------------------------------------------

Filing”). The Company shall not, and shall cause each of its Subsidiaries and
each of their respective officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its Subsidiaries from and after the filing of the press release
referred to in the first sentence of this Section without the express written
consent of such Buyer. In the event that the Company in writing requests any
Buyer to enter into a written confidentiality agreement regarding information
which the Company believes is material and non-public, and such Buyer informs
the Company that it would not be willing to enter into such confidentiality
agreement, then such Buyer shall be deemed to have waived its rights under
Section 4(m) below with respect to any Subsequent Placement that is the subject
of such request. In the event of a breach of the foregoing covenant by the
Company, any Subsidiary, or its each of respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, shareholders
or agents for any such disclosure. Subject to the foregoing, neither the Company
nor any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations, including the
applicable rules and regulations of the Principal Market (provided that in the
case of clause (i) each Buyer shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).

 

j. Additional Registration Statements. Until the date that the Registration
Statement (as defined in the Registration Rights Agreement) is first declared
effective by the SEC (the “Effective Date”), the Company will not file a
registration statement under the 1933 Act relating to securities that are not
the Securities.

 

k. Corporate Existence. So long as any Buyer beneficially owns any Additional
Investment Rights, the Company shall maintain its corporate existence and shall
not sell all or substantially all of the Company’s assets, except in the event
of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly traded
corporation whose common stock is quoted on or listed for trading on the
Principal Market, the New York Stock Exchange or the American Stock Exchange.

 

l. Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, from and after
the Closing Date, the number of shares of Common Stock issuable upon exercise of
the Additional Investment Rights being issued at the Closing in conformity with
Section 3(c).

 

-19-



--------------------------------------------------------------------------------

m. Additional Issuances of Securities.

 

(i) For purposes of this Section 4(m), the following definitions shall apply.

 

(1) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

(2) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

(3) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

(4) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York City Time).

 

(ii) From the date hereof until the date that is five (5) Trading Days following
the Expiration Date (as defined in the Additional Investment Rights) (the
“Trigger Date”), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”).

 

(iii) From the Trigger Date until the first anniversary of the Closing Date, the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4(m)(iii).

 

(1) The Company shall deliver to each Buyer a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other material terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
the Buyers not less than the greater of (i) one-third of the Offered Securities
and (ii) Offered Securities representing $5,000,000, allocated among the Buyers
(a) based on such Buyer’s pro rata portion of the number of

 

-20-



--------------------------------------------------------------------------------

Common Shares purchased hereunder (the “Basic Amount”), and (b) with respect to
each Buyer that elects to purchase its Basic Amount, any additional portion of
the Offered Securities attributable to the Basic Amounts of other Buyers as such
Buyer shall indicate it will purchase or acquire should the other Buyers
subscribe for less than their Basic Amounts (the “Undersubscription Amount”).

 

(2) To accept an Offer, in whole or in part, a Buyer must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of the Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.

 

(3) The Company shall have thirty (30) days from the expiration of the Offer
Period above to offer, issue, sell or exchange all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Buyers
(the “Refused Securities”), but only to the offerees described in the Offer
Notice (if so described therein) and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring person or persons or less favorable to the Company than those
set forth in the Offer Notice.

 

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(m)(iii)(3) above), then each Buyer, at its sole option and in its sole
discretion, may reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that the Buyer elected to purchase pursuant
to Section 4(m)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(m)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(m)(iii)(1) above.

 

-21-



--------------------------------------------------------------------------------

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(m)(iii)(4) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.

 

(6) Any Offered Securities not acquired by the Buyers or other Persons in
accordance with Section 4(m)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

 

(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(m) shall not apply (1) in connection with any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company or any of its Subsidiaries, or pursuant to the
exercise of any securities of the Company issued thereunder; (2) upon exercise
of the Additional Investment Rights; (3) pursuant to a bona fide firm commitment
underwritten public offering with a nationally recognized underwriter which
generates gross proceeds to the Company in excess of $30,000,000 (other than an
“at-the-market offering” as defined in Rule 415(a)(4) under the 1933 Act and
“equity lines”); (4) upon conversion of any Options or Convertible Securities
that are outstanding on the day immediately preceding the Closing Date,
provided, that the terms of such Options or Convertible Securities are not
amended, modified or changed on or after the Closing Date; or (5) in connection
with a bona fide transaction in which the Company issues Common Stock or Common
Stock Equivalents to a Person in which the Company receives benefits in addition
to the investment of funds, which shall include a strategic acquisition, but
which shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity the primary
business of which is investing in securities (unless in connection with a
strategic acquisition with an operating company in which an entity the primary
business of which is investing in securities is a stockholder).

 

5. TRANSFER RESTRICTIONS; TRANSFER AGENT INSTRUCTIONS.

 

a. Transfer Restrictions. The legend set forth in Section 2(g) shall be removed
and the Company shall issue a certificate without such legend or any other
legend to the holder of the applicable Securities upon which it is stamped, if
(i) such Securities are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of such Securities
may be made without registration under the applicable requirements of the 1933
Act, or (iii) such holder provides the Company with reasonable assurance that
such Securities can be sold, assigned or transferred pursuant to Rule 144. The
Company shall cause Company Counsel (as defined below) to issue the legal notice
included in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on the Effective Date. Following the Effective Date or at such
earlier time as a legend is no longer required for certain Securities, the
Company will no later than three

 

-22-



--------------------------------------------------------------------------------

Business Days following the delivery by a Buyer to the Company or the Company’s
transfer agent of a legended certificate representing such Securities, deliver
or cause to be delivered to such Buyer a certificate representing such
Securities that is free from all restrictive and other legends. Following the
Effective Date and upon the delivery to any Buyer of any certificate
representing Securities that is free from all restrictive and other legends,
such Buyer agrees that any sale of such Securities shall be made pursuant to the
Registration Statement and in accordance with the plan of distribution described
therein and the prospectus delivery requirements of the 1933 Act, or pursuant to
an available exemption from the registration requirements of the 1933 Act. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in Section 2(g).

 

b. Transfer Agent Instructions. The Company shall issue irrevocable instructions
to its transfer agent, and any subsequent transfer agent, to issue certificates
or credit shares to the applicable balance accounts at The Depository Trust
Company (“DTC”), registered in the name of each Buyer or its respective
nominee(s), for the Additional Investment Right Shares in such amounts as
specified from time to time by each Buyer to the Company upon exercise of the
Additional Investment Rights in the form of Exhibit C attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5, and stop transfer instructions to give effect to
Section 2(f) hereof, will be given by the Company to its transfer agent with
respect to the Securities, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.

 

c. Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

6. CONDITIONS TO THE COMPANY’S AND SELLING SHAREHOLDER’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Additional Investment Rights, and of the Selling Shareholder to sell
the Common Shares being sold by such shareholder, to each Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s and
the Selling Shareholder’s benefit and may be waived by the Company and the
Selling Shareholder at any time in their sole discretion by providing each Buyer
with prior written notice thereof:

 

(i) Each Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

-23-



--------------------------------------------------------------------------------

(ii) Each Buyer shall have delivered to the Company the Purchase Price for the
Primary Shares and the related Additional Investment Rights being purchased from
the Company by such Buyer at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

 

(iii) Each Buyer shall have delivered to the Company (for the benefit of the
Selling Shareholder) the Purchase Price for the Secondary Shares being purchased
from the Selling Shareholder to such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iv) The representations and warranties of each Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Additional Investment Rights at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company and the Selling Shareholder with prior written notice thereof, and
provided that any delivery of a document or instrument to any and all Buyers
required below may be considered made by delivery of the same to Schulte Roth &
Zabel LLP, as counsel to lead investor, at its offices specified in Section
1(a):

 

(i) The Company and the Selling Shareholder shall have executed and delivered to
such Buyer (i) each of the Transaction Documents to which they are a party and
(ii) the Common Shares (in such amounts as such Buyer shall request) and the
related Additional Investment Rights (in such amounts as such Buyer shall
request) being purchased by such Buyer at the Closing pursuant to this
Agreement.

 

(ii) Such Buyer shall have received the opinion of Edwards & Angell LLP, outside
counsel to the Company and to the Selling Shareholder (“Company Counsel”), dated
as of the Closing Date, in substantially the form of Exhibit D attached hereto.

 

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
incorporation and good standing of the Company and each of its U.S. subsidiaries
in its state of incorporation issued by the Secretary of State of such state of
incorporation as of a date within 10 days of the Closing Date.

 

-24-



--------------------------------------------------------------------------------

(v) The Common Stock (I) shall be authorized for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

 

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within 10 days of the Closing Date.

 

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit E.

 

(viii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit F.

 

(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.

 

(x) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Common Shares and
the Additional Investment Rights.

 

(xi) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

-25-



--------------------------------------------------------------------------------

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

 

9. MISCELLANEOUS.

 

a. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

b. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

-26-



--------------------------------------------------------------------------------

e. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Selling Shareholder, the Company,
their affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, none of the Company, the Selling Shareholder nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company, the Selling Shareholder and the holders of Common
Shares representing at least a majority of the amount of the Common Shares, or,
if prior to the Closing Date, the Buyers listed on the Schedule of Buyers as
being obligated to purchase at least a majority of the amount of the Common
Shares. No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Common Shares then outstanding. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration also is offered
to all of the parties to the Transaction Documents, holders of Common Shares or
holders of the Additional Investment Rights, as the case may be. The Company has
not, directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.

 

f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company or the Selling Shareholder:

 

eDiets.com, Inc.

3801 W. Hillsboro Boulevard

Deerfield Beach, Florida 33442

Telephone:    (954) 360-9022

Facsimile:      (954) 570-9041

Attention:      Chief Financial Officer

 

with a copy to:

 

Edwards & Angell LLP

350 East Las Olas Boulevard, Suite 1150

Fort Lauderdale, FL 33301

Telephone:    (954) 667-6129

Facsimile:      (954) 727-2601

Attention:      Leslie J. Croland

 

-27-



--------------------------------------------------------------------------------

If to the Transfer Agent:

 

American Stock Transfer and Trust Company

6201 15th Avenue, 3rd Floor

Brooklyn, NY 11219

Facsimile:    (718) 921-8336

Attention:    Carlos Pinto

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Common Shares or the Additional Investment Rights pursuant
to a transaction not on the Principal Market or any Alternate Market. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the holders of Common Shares representing
at least a majority of the number of the Common Shares, including by merger or
consolidation. A Buyer may assign some or all of its rights hereunder without
the consent of the Company.

 

h. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

i. Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9
shall survive the Closing and the delivery and exercise of Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

k. Indemnification. In consideration of each Buyer’s execution and delivery of
this Agreement and acquiring the Securities hereunder and in addition to all of
the Company’s other obligations under the Transaction Documents, the Company
shall defend,

 

-28-



--------------------------------------------------------------------------------

protect, indemnify and hold harmless each Buyer and each other holder of the
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of such Buyer or holder of the Securities
as an investor in the Company (except, in the case of this clause (iii), arising
from a Person who is, directly or indirectly, an investor, partner or
equityholder in the Buyer in such Person’s capacity as such an investor, partner
or equityholder, or arising in relation to the Buyer’s capacity to make an
investment in the Company). To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 

l. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

m. Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

-29-



--------------------------------------------------------------------------------

n. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights

 

o. Payment Set Aside. To the extent that the Company makes a payment or payments
to the Buyers hereunder or pursuant to any of the other Transaction Documents or
the Buyers enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

p. Independent Nature of Buyers’ Obligations and Rights. The obligations of each
Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:

EDIETS.COM, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

SELLING SHAREHOLDER:

--------------------------------------------------------------------------------

DAVID R. HUMBLE

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:

PORTSIDE GROWTH AND OPPORTUNITY FUND

By:

 

Ramius Capital Group, LLC

Its:

 

Investment Adviser

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

BUYER: [OTHERS]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)    (2)    (3)    (4)    (5)    (6)    (7)

Buyer

--------------------------------------------------------------------------------

   Address and Facsimile Number


--------------------------------------------------------------------------------

   Number of
Primary
Shares


--------------------------------------------------------------------------------

   Number of
Additional
Investment
Right
Shares


--------------------------------------------------------------------------------

   Number of
Secondary
Shares


--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Legal Representative’s
Address and Facsimile Number


--------------------------------------------------------------------------------

Portside Growth and Opportunity Fund    c/o Ramius Capital Group, L.L.C.
666 Third Avenue,
26th Floor
New York, NY 10017
Attention: Jeffrey Smith
                  Roger Anscher
Telephone: (212) 845-7955
Fax: (212) 845-7999
Residence: Cayman Islands    385,785    132,614    144,670    $4.40   
Schulte, Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn: Eleazer Klein, Esq.
Telephone: (212) 756-2000
Fax: (212) 593-5955 SF Capital Partners Ltd.    3600 South Lake Drive
St. Francis, WI 53235
Attention: Brian Davidson
                  Dan McNally
Telephone: (414) 294-7587
Fax: (414) 294-4487    181,818    62,500    68,182    $4.40      Gemini Master
Fund, Ltd.    c/o Gemini Investment
Strategies, LLC
35 Waterview Boulevard
Parsippany, NJ 07054
Attention: Steven Winters
Telephone: (973) 404-1350
Fax: (973) 404-1360
Residence: Cayman Islands    5,455    1,875    2,045    $4.40    Duval &
Stachenfeld, LLP
300 East 42nd Street
New York, NY 10017
Attn: Bob Mazzeo, Esq.
Telephone: (212) 692-5530
Fax: (212) 883-8883 Provident Premier Master Fund, Ltd.    c/o Gemini Investment
Strategies, LLC
35 Waterview Boulevard
Parsippany, NJ 07054
Attention: Steven Winters
Telephone: (973) 404-1350
Fax: (973) 404-1360
Residence: Cayman Islands    78,182    26,875    29,318    $4.40    Duval &
Stachenfeld, LLP
300 East 42nd Street
New York, NY 10017
Attn: Bob Mazzeo, Esq.
Telephone: (212) 692-5530
Fax: (212) 883-8883



--------------------------------------------------------------------------------

(1)    (2)    (3)    (4)    (5)    (6)    (7)

Buyer

--------------------------------------------------------------------------------

   Address and Facsimile Number


--------------------------------------------------------------------------------

   Number
of
Primary
Shares


--------------------------------------------------------------------------------

   Number of
Additional
Investment
Right
Shares


--------------------------------------------------------------------------------

   Number of
Secondary
Shares


--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Legal Representative’s
Address and Facsimile Number


--------------------------------------------------------------------------------

Langley Partners, L.P.    c/o Langley Management, LLC
535 Madison Avenue
7th Floor
New York, NY 10022
Attention: Jeffrey Thorp
Telephone: (212) 850-7528
Fax: (212) 208-2971    83,636    28,750    31,364    $4.40     
UBS O’Connor LLC F/B/O O’Connor PIPES Corporate Strategies Master Ltd.    c/o
UBS O’Connor LLC
One North Wacker Drive
32nd Floor
Chicago, IL 60606 Attention:
Timothy Goldenman
Telephone: (312) 525-5868
Fax: (312) 525-6271    116,364    40,000    43,636    $4.40      Elliott
International, L.P.    c/o Elliott Management Corporation
712 5th Avenue, 35th Floor
New York, NY 10019
Attention: Elliot Greenberg
                  Brett Cohen
                  Nadav Manham
Telephone: (212) 506-2999
Fax: (212) 974-2092
Residence: Cayman Islands    165,289    56,818    61,983    $4.40   
Kleinberg, Kaplan, Wolff &
Cohen, P.C.
551 5th Avenue
New York, NY 10176
Attn: Laurence Hui
Telephone: (212) 986-6000
Fax: (212) 986-8866 RHP Master Fund, Ltd.    c/o Rock Hill Investment
Management, L.P.
3 Bala Plaza – East, Suite 585
Bala Cynwyd, PA 19004
Attention: Keith Marlowe
                  Kamlesh Bhatia
Telephone: (610) 949-9700
Fax: (610) 949-9600
Residence: Cayman Islands    145,455    50,000    54,545    $4.40     



--------------------------------------------------------------------------------

(1)    (2)    (3)    (4)    (5)    (6)    (7)

Buyer

--------------------------------------------------------------------------------

   Address and Facsimile Number


--------------------------------------------------------------------------------

   Number
of
Primary
Shares


--------------------------------------------------------------------------------

   Number of
Additional
Investment
Right
Shares


--------------------------------------------------------------------------------

   Number of
Secondary
Shares


--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Legal Representative’s
Address and Facsimile Number


--------------------------------------------------------------------------------

Dalewood Associates, LP

   c/o Earlybird Capital
600 Third Avenue, 33rd Floor
New York, NY 10016
Attention: Steve Levine
Telephone: (212) 661-0200
Fax: (212) 661-4936    43,636    15,000    16,364    $4.40     

Cranshire Capital, L.P.

   c/o Downsview Capital
666 Dundee Road, Suite 1901
Northbrook, IL 60062
Attention: Mitch Kopin
                  Keith Goodman
Telephone: (847) 562-9030
Fax: (847) 562-9030
Fax: (847) 562-9031    83,636    28,750    31,364    $4.40     

Topaz Partners

   c/o Jemmco Capital Corp
900 Third Avenue 11th Floor
New York, NY 10022
Attention Joseph Lagnado
Telephone: (212) 821-8705
Fax: (212) 644-1175    165,289    56,818    61,983    44.40    Akin, Gump
590 Madison Avenue
New York, NY 10022
Attn: Charles Giggio
Telephone: (212) 872-1010
Fax: (212) 407-3210

Capital Ventures International

   c/o Heights Capital
425 California Street, Suite 1100
San Francisco, CA 94104
Attention: Martin Kobinger
Telephone: (415) 403-6500
Fax: (415) 403-6525    145,455    50,000    54,545    $4.40     

 

 

36



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Form of Additional Investment Rights

Exhibit B

   Form of Registration Rights Agreement

Exhibit C

   Form of Irrevocable Transfer Agent Instructions

Exhibit D

   Form of Company Counsel Opinion

Exhibit E

   Form of Secretary’s Certificate

Exhibit F

   Form of Officer’s Certificate

 

SCHEDULES

 

Schedule 3(a)

   Subsidiaries

Schedule 3(l)

   Absence of Certain Changes

Schedule 3(q)

   Capitalization

Schedule 3(r)

   Indebtedness and Other Contracts

Schedule 3(w)

   Intellectual Property

 

37